Citation Nr: 0027336	
Decision Date: 10/16/00    Archive Date: 10/26/00

DOCKET NO.  98-09 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for bilateral flat feet. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from August 1989 to July 
1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1997 rating action of the Boston, 
Massachusetts Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDING OF FACT

The claim of entitlement to service connection for flat feet 
is supported by cognizable evidence demonstrating that the 
claim is plausible or capable of substantiation. 


CONCLUSION OF LAW

The claim of entitlement to service connection for flat feet 
is well grounded.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that three discrete types of evidence must 
be present in order for a veteran's claim for benefits to be 
well grounded:  (1) There must be competent evidence of a 
current disability, usually shown by a medical diagnosis; (2) 
There must be evidence of incurrence or aggravation of a 
disease or injury in service.  This element may be shown by 
lay or medical evidence; and (3) There must be competent 
evidence of a nexus between the inservice injury or disease 
and the current disability.  Such a nexus must be shown by 
medical evidence.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

In the present case, the report of a March 1989 enlistment 
examination noted that the veteran had bilateral pes planus, 
second degree, asymptomatic.  The report of a May 1996 VA 
examination included the veteran's complaints of arch pain, 
his reported history of asymptomatic pes planus on entry into 
service and in-service complaints of foot pain.  The findings 
in May 1996 included a diagnosis of grade 3 pes planus, with 
pain on the dorsum of both feet.  That evidence, in addition 
to the veteran's statements that he had flat feet in service 
and that the condition had worsened over the years, provides 
the requisite evidence with regard to continuity of 
symptomatology.  Savage; Harvey v. Brown, 6 Vet. App 390, 393 
(1994).  As such, the Board finds that the veteran's claim is 
well grounded. 


ORDER

The claim of entitlement to service connection for flat feet 
is well grounded.


REMAND

Inasmuch as the veteran has submitted a well-grounded claim, 
VA is obligated to assist him in the development of that 
claim.  38 U.S.C.A. § 5107(a).  

The Board initially notes that service connection may not be 
granted for congenital or developmental defects.  38 C.F.R. 
§ 3.303(c) (1999).  With regard to foot deformities, 
38 C.F.R. § 4.57 states that it is essential to make an 
initial distinction between bilateral flatfoot as a 
congenital or as an acquired condition.  While the congenital 
condition "is not compensable or pensionable," 38 C.F.R. 
§ 4.57 suggests that the acquired condition may be 
compensable.  

While 38 C.F.R. § 4.57 provides guidance for adjudicators, 
the question of the whether the veteran's flatfoot condition 
is of a congenital or acquired nature is a medical 
determination which must be made from the record, without 
resort to independent medical judgment by the Board.  Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  Thus, further 
examination is required, to include an opinion based on 
review of the entire record.  

Thus, the case is REMANDED to the RO for the following 
action:

1.  The veteran should be afforded an 
appropriate VA examination in order to 
determine the nature of his flatfoot 
condition.  The claims folder must be 
made available to the examiner for review 
prior to the examination and all 
indicated tests should be conducted.  The 
examiner should also be provided with the 
text of 38 C.F.R. § 4.57.  Based on the 
examination and study of the case, and 
consideration of 38 C.F.R. § 4.57, the 
examiner is requested to offer an opinion 
whether the veteran's bilateral flatfoot 
condition is a congenital defect or an 
acquired condition.  In this regard, the 
examiner's report should reflect careful 
consideration of the appellant's service 
medical records.  A complete rationale 
for all opinions expressed must be 
provided.  

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all opinions requested, 
appropriate corrective action is to be 
taken.  

3.  Thereafter, the RO should again 
review the veteran's claim.  If any 
benefit sought on appeal remains denied, 
the veteran and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals

 



